DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Examiner acknowledges the amendments to claim 1 to correct informalities. The prior claim objections are withdrawn.

	The Examiner acknowledges the amendments claims 1-5 and 7-8 to overcome the 35 U.S.C. 102(a)(1) rejections. The prior 35 U.S.C. 102(a)(1) rejections are withdrawn.

	The Examiner acknowledges the amendment claim 6 to overcome the 35 U.S.C. 103 rejection. The prior 35 U.S.C. 103 rejection are withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone call Daniel Gu on 7/27/2022.
The application has been amended as follows:
A cleaning apparatus comprising: 
an elongated cylindrical body; 
a pair of distinct separate end caps; 
a filling member; 
an internal compartment; 
an opening; 
a flap; 
a fastening mechanism; 
the elongated body comprising a first end and a second end; 
the pair of end caps comprising a first end cap and a second end cap; 
the internal compartment traversing through the elongated body; 
the internal compartment being extended from the first end to the second end; 
the filling member being positioned within the internal compartment; 
the first end cap being terminally connected around the first end; 
the second end cap being terminally connected around the second end; 
	the opening centrally positioned between the first end cap and the second end cap; 
	the opening traversing into the internal compartment through the elongated body; 
	the filling member comprising a first filling sub-member and a second filling sub-member; 
	the first filling sub-member being positioned adjacent to the first end of the elongated body; and 
	the second filling sub-member being positioned adjacent to the second end of the elongated body; 
	the flap comprising a top end and a bottom end; 
	the top end of the flap being hingedly connected onto the elongated body; 
	the flap being centrally aligned over the opening and sized such that the flap can entirely cover the opening; and 
	the bottom end of the flap being mounted to the elongated body through the fastening mechanism. 

2. (Canceled) 

3. (Original) The cleaning apparatus as claimed in claim 1, wherein the elongated body is made from liquid-absorbing material. 

4. (Original) The cleaning apparatus as claimed in claim 1, wherein a length of the elongated body is equal to a length of the internal compartment. 

5. (Canceled) 

6. (Original) The cleaning apparatus as claimed in claim 1, wherein the opening is a rectangular opening. 

7. (Canceled) 

8. (Currently Amended) The cleaning apparatus as claimed in claim 1, further comprising: 
	the fastening mechanism comprising a first interlocking fastener and a second interlocking fastener; 
	the first interlocking fastener being connected onto the elongated body; and the second interlocking fastener being connected onto the flap.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1, the closest prior art of record Mason (US20180168405) does not anticipate nor render obvious the combination set forth in the independent claim, and specifically, does not show “a pair of separate distinct end caps, the flap being centrally aligned over the opening and sized such that the flap can entirely cover the opening, and the filling member comprising a first filling sub-member and a second filling sub-member” Thus, at least for the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claim.
	Claims 3-4, 6, and 8 depend from claim 1 and would also be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ADAM MONTGOMERY whose telephone number is (571)272-6042. The examiner can normally be reached Monday-Friday 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB ADAM MONTGOMERY/Examiner, Art Unit 3723                                                                                                                                                                                             
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723